Case 1:17-cv-00775-LPS Document 245 Filed 03/31/20 Page 1 of 2 PageID #: 8764



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


BELCHER PHARMACEUTICALS, LLC.,                        :
                                                      :
                       Plaintiff,                     :
                                                      :
       v.                                             :      C.A. No. 17-775-LPS
                                                      :
HOSPIRA, INC.,                                        :
                                                      :
                       Defendant.                     :


                                             ORDER

       At Wilmington this 31st day of March, 2020, for the reasons set forth in the Opinion

issued this date, IT IS HEREBY ORDERED that:

       1.      Plaintiff has not proven by a preponderance of the evidence that Defendant

infringes claims 6 or 7 of U.S. Patent No. 9,283,197 (“the ’197 Patent”).

       2.      Defendant has proven by clear and convincing evidence that claims 6 and 7 of the

’197 Patent are invalid for obviousness, that Jugal Taneja is an improper inventor, and that the

’197 Patent is unenforceable due to inequitable conduct. Defendants have failed to prove that

claims 6 and 7 of the ’197 Patent are invalid due to anticipation.

       3.      The parties shall meet and confer and submit, no later than April 3, 2020, a

proposed order consistent with the Opinion, to enter final judgment FOR Defendant and

AGAINST Plaintiff and to close this case.

       4.      Because the Opinion has been issued under seal, the parties shall meet and confer

and, no later than April 2, 2020, submit a proposed redacted version, as well as a supporting

memorandum justifying any redactions they propose. Should the parties fail to comply, or fail to
Case 1:17-cv-00775-LPS Document 245 Filed 03/31/20 Page 2 of 2 PageID #: 8765



persuade the Court any portion of the Opinion should be redacted, the Court will unseal the

Opinion.




                                                    ________________________________
                                                    HONORABLE LEONARD P. STARK
                                                    UNITED STATES DISTRICT JUDGE
